        Case 1:15-mc-01825-ESH Document 235 Filed 04/17/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




  IN RE: MCCORMICK & COMPANY, INC.,
  PEPPER PRODUCTS MARKETING AND SALES
  PRACTICES LITIGATION

  THIS DOCUMENT RELATES TO:                                   MDL Docket No. 2665
                                                              Misc. No. 15-1825 (ESH)


  ALL CONSUMER CASES




                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Consumer Plaintiffs Cynthia

Fernandez, Scott Allan Bittle, Alexander Liberov, Julia Vladimirskiy, Hubert Gerstnecker, Paula

Cole Jones, Sandra Robinson, Brenda Theis, Angela Barnes, Seung-Ho Jung, Tina Thornton,

Brandon Grady, Tyler Underwood, Saba Ganjineh, Ryan Scott Bunting, Patricia Fusco Coyne,

Anne Marron, and Katrina Linker, by their undersigned counsel; Defendant McCormick &

Company, Inc., by its undersigned counsel; and Defendant Wal-Mart Stores, Inc., by its

undersigned counsel, hereby stipulate to the dismissal of all of the aforementioned Consumer

Plaintiffs’ claims in the above-captioned action with prejudice.
      Case 1:15-mc-01825-ESH Document 235 Filed 04/17/20 Page 2 of 4



                                      Respectfully Submitted,
DATED: April 17, 2020
                                      By:

                                      /s/ Scott A. Kamber
                                      Scott A. Kamber
                                      KAMBERLAW LLC
                                      201 Milwaukee St., Ste 200
                                      Denver, CO 80206
                                      (212) 920-3072
                                      (212) 202-6364 (fax)
                                      skamber@kamberlaw.com

                                      Deborah Kravitz
                                      KAMBERLAW LLP
                                      401 Center Street, Suite 111
                                      Healdsburg, CA 95448
                                      (707) 820-4247
                                      dkravitz@kamberlaw.com

                                      Elizabeth A. Fegan
                                      150 S. Wacker Dr., 24th Floor
                                      Chicago, IL 60606
                                      Telephone: (312) 741-1019
                                      Facsimile: (312) 264-0100
                                      beth@feganscott.com

                                      Counsel for Plaintiffs


                                      /s/ David H. Bamberger
                                      David H. Bamberger (Bar No. 362285)
                                      Edward S. Scheideman (Bar No. 475128)
                                      Paul Schmitt (Bar No. 1007680)
                                      Julie A. Gryce (Bar No. 988319)
                                      DLA PIPER LLP (US)
                                      500 8th Street, NW
                                      Washington, DC 20004
                                      Telephone:       202-799-4000
                                      Facsimile:       202-799-5000
                                      david.bamberger@dlapiper.com
                                      edward.scheideman@dlapiper.com
                                      paul.schmitt@dlapiper.com
                                      julie.gryce@dlapiper.com

                                      Attorneys for Defendant
                                      McCormick & Company, Inc.
Case 1:15-mc-01825-ESH Document 235 Filed 04/17/20 Page 3 of 4




                                /s/ Yoni Rosenzweig
                                Yoni Rosenzweig
                                Katten Muchin Rosenman LLP
                                2029 Century Park East
                                Suite 2600
                                Los Angeles, California 90067-3012
                                Tel: (310) 788-4400
                                Fax: (310) 788-4471
                                yoni.rosenzweig@kattenlaw.com

                                Counsel for Defendant Wal-Mart Stores, Inc.
        Case 1:15-mc-01825-ESH Document 235 Filed 04/17/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of April 2020, I caused to be electronically filed the

foregoing Stipulation of Dismissal with Prejudice with the Clerk of Court using the CM/ECF

system, which will then send a notification of such filing to all counsel registered through

CM/ECF.




                                                     /s/ David H. Bamberger
                                                     David H. Bamberger

                                                     Counsel for Defendant
                                                     McCormick & Company, Incorporated
